Citation Nr: 1801501	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  13-28 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The case was certified to the Board by the RO in San Diego, California.  In October 2016 the Veteran testified before the undersigned.


FINDINGS OF FACT

1.  In the absence of a timely appeal, the December 2006 rating decision denying entitlement to service connection for a sleep disorder is final.

2.  The evidence received since December 2006 relates to an unestablished fact necessary for the claim of entitlement to service connection for sleep apnea.

3.  Resolving reasonable doubt in the appellant's favor, the Veteran has a current diagnosis of sleep apnea that was incurred in or related to his active duty.


CONCLUSIONS OF LAW

1.  A December 2006 rating decision denying entitlement to service connection for a sleep disorder is final; new and material evidence has been received to reopen the claim.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2.  Sleep apnea was incurred during the Veteran's active duty service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his sleep apnea either had its onset during his active duty service or is secondary to his service-connected hypertension and diabetes mellitus.

In November 2004, the Veteran claimed entitlement to service connection because he was "unable to sleep."  Entitlement to service connection for inability to sleep was denied in June 2005, on the basis that inability to sleep was not considered an actually disabling condition under the law.  

The Veteran then submitted a claim for a sleep disorder in May 2006.  He described requiring a CPAP machine in order to sleep after being diagnosed with sleep apnea.  Entitlement to service connection for inability to sleep was denied in a December 2006 rating decision, which specifically discussed the Veteran's diagnosis of sleep apnea.  The Veteran did not perfect a timely appeal, and new and material evidence was not received within one year of the December 2006 rating decision.  Therefore, the December 2006 rating decision is final.  See 38 U.S.C. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2017).

In November 2008, the Veteran requested that the claim of entitlement to service connection for sleep apnea be reopened.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  

New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

Since the last final denial in December 2006, the Veteran has submitted several letters from his treating physicians relating sleep apnea to his service or to hypertension and diabetes mellitus.  As this additional evidence relates to the questions of whether his sleep apnea was caused or aggravated by service or to a service-connected disability, the Board finds that new and material evidence has been received, and the claim of entitlement to service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The Board also finds that after reviewing all of the evidence of record, there is adequate medical evidence to establish that the Veteran's sleep apnea had its onset during his active duty service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran has submitted written statements describing how he began having sleep problems, including loud snoring, while still in service.  This has been corroborated by multiple lay statements submitted by the Veteran's military colleagues and family members.  An August 2006 letter from colleague E.M., a military physician, stated that he had served with the Veteran and that he remembered the Veteran snoring "hard" with long pauses.  Two other former colleagues wrote in August 2006 that they also heard the Veteran snoring loudly and having shortness of breath while sleeping.  The Veteran's wife wrote in August 2006 that her husband had snored since the 1980s, and his son wrote that his father had a snoring problem with pauses in breath ever since he returned from the Persian Gulf.

There is also adequate medical evidence to indicate that the Veteran's sleep apnea is related to his military service.

An October 2013 letter was submitted from Dr. J.M., a VA physician, stating that she had been treating the Veteran for the past year and that his sleep apnea could be related to his hypertension, and that the two disorders could be a result of the Veteran's military service.  

Dr. J.P. also submitted a letter in October 2016 stating that the Veteran had been suffering from classic symptoms of sleep apnea during the period of 1990 to 1993, and that these symptoms, including unusual snoring patterns and daytime somnolence with poor concentration, progressively began to affect him more since that time.

The Board finds these medical opinions, and the letter from Dr. J.P. in particular, to be competent and probative medical evidence indicating that the Veteran's sleep apnea had its onset during his active duty service.  The October 2016 letter from Dr. J.P. provided an adequate rationale to support his findings, and it is consistent with the many lay statements submitted by the Veteran's colleagues and family members indicating that he had loud snoring and difficulty breathing at night while he was still in the military.  

The Board notes that there is also medical evidence indicating that the Veteran's sleep apnea could have been caused or aggravated by his service-connected hypertension or diabetes mellitus.  A September 2009 letter from Dr. R.F. stated that the Veteran had obstructive sleep apnea, which has been shown to correlate with hypertension and diabetes mellitus.  This possibility was also raised by Dr. J.M., and in an October 2016 addendum letter, she wrote that the Veteran's sleep apnea was related to his hypertension and diabetes mellitus, and that these disabilities could all be the result of his military service.  Dr. J.M. included several articles addressing the frequent relationship between sleep apnea, hypertension, and diabetes mellitus, including several which indicated that a patient with hypertension or diabetes mellitus was at an increased risk for sleep apnea.  While these letters would also be sufficient to support of a finding that the Veteran's sleep apnea had been caused or aggravated by service-connected disorders, because the Board has already accepted that service connection is warranted on a direct basis, this theory of entitlement does not have to be further considered.

The Board acknowledges that the October 2014 VA examiner came to a differing opinion regarding the Veteran's sleep apnea.  He wrote that the Veteran's sleep apnea was less likely than not incurred in active service or related to Gulf War environmental hazards, because the service treatment records did not show complaints of persistent fatigue or daytime drowsiness, and the first study showing possible mild obstructive sleep apnea was 11 years after service.  While the Board finds this medical opinion to be competent and probative evidence, it is at least equally balanced by the positive medical evidence of record.

The medical evidence is at least in equipoise as to whether the Veteran's sleep apnea had its onset during his active duty service.  Reasonable doubt is resolved in the Veteran's favor, and entitlement to service connection for sleep apnea is granted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits."). 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for sleep apnea is reopened.

Entitlement to service connection for sleep apnea is granted.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


